Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 is rejected for the recitation of “ a centralized control system”. Support was not found in the specification as originally filed. Applicant is advised to point to support for such a limitation or amend the claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected for the recitation of “configured to” in lines 6, 8, 10, 15 and 17. It is unclear what Applicant is intending to recited by “configured to” without actively reciting the limitation. For example, line 6 could read “ a hazard sensor that detects a hazardous substance and the change in condition is detection of the hazardous substance.”. Applicant is advised to take corrective action. 
 Claim 18 is rejected for the “configured to” language in lines 11, 15 and 17. It is unclear what Applicant is intending to recited by “configured to” without actively reciting the limitation. For example, line 11 could read “the canvas layer increases friction between an ultrasonic welder and materials below the canvas layer…”. Applicant is advised to take corrective action.
Claim 18 recites the limitation "the materials" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 3 is allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abouraddy et al. (PG Pub. 2019/0112733) as evidenced by Gaillard et al. (PG Pub. 2012/0077403).
Regarding claims 1 and 8-9, Abouraddy et al. teach a color changing product comprising a fabric, at least a portion of the fabric including or arranged using at least one of a color changing fiber or a color changing yarn including the color changing fiber. The color changing fiber includes an electrically conductive core having a first tensile strength and a reinforcement core (may be construed as to be layer 32 or 42) having a second tensile strength and a coating disposed around and along the electrically conductive core and the reinforcement core with the coating including a polymeric material having a color changing pigment. Abouraddy et al. are silent regarding the claimed reinforcement core having a second tensile strength that is greater than the first tensile strength. However, it would have been obvious to one of ordinary skill in the art to provide the reinforcement core with a second tensile strength greater than the first tensile strength including with the ability to withstand a 5lb or 10lb load in order to improve the fiber strength and protection of the core. Further, Gaillard et al. evidences it is known in the art to use the layers outside the core to improve tensile strength and therefore it would have been obvious to one of ordinary skill in the art to provide the reinforcement core with a second tensile strength greater than the first tensile strength in order to improve the fiber strength and protection of the core. Abouraddy et al. teach the second diameter is less than or equal to the first diameter in several ways: 1) Abouraddy et al. teach adjusting the size of the conductive cores and the reinforcing cores in order to affect the fiber properties. The reinforcing cores would have been obviously had a diameter less than the reinforcing cores based on the figures wherein the partial reinforcing core 20 does not fully envelop the conductive core 12 in Figure 5 and based upon the teachings of Abouraddy et al. to adjust the size of the reinforcing cores and conductive cores in order to affect fiber properties. 2) Abouraddy et al. teach the embodiments of Figures 1-7 can be combined and used together and teaches multiple cores 12, anyone of which can be construed at conductive core and anyone of the other can be construed as the reinforcing core which both would be the same size. 
Regarding claim 2,  the conductive core is a conductive wire and the reinforcement core is a non-conductive monofilament. 
Regarding claim 4, the reinforcement core extends parallel and alongside only a portion of a periphery of the electrically conductive core as shown by 20 in Figure 5. 
Regarding claim 5, the electrically conductive core is disposed in the reinforcement core. 
Regarding claim 6, the color-changing fiber includes the reinforcement core wherein the reinforcement core includes a plurality of reinforcement cores  (e.g. 20, 26, 28 etc.) and positioned variously  and at least partially around a periphery of the electrically conductive core with each of the plurality of reinforcement cores having the second tensile strength and the second diameter as shown in Figure 5. 
Regarding claim 7, At least one of the color changing fiber or the color changing yarn is embroidered into the portion of the fabric. 
Regarding claim 10, the reinforcement core is taught as being a polymer, but is silent regarding the specifically claimed polymers. However, it would have been obvious to one of ordinary skill in the art to choose any polymer, including the claimed polymers which are known in the art in order to tailor the fiber properties. 
Regarding claim 11, the electrically conductive core is non-metallic electrically conductive material or metallic material. 
Regarding claim 12, the fabric comprises a plurality of color changing fibers further comprising a connection bus (or connector) disposed along the fabric soldered to multiple electrically conductive cores of the plurality of color changing fibers. It is noted that welding is also taught and it would have been obvious to one of ordinary skill in the art to use welding instead of soldering. Further, welding is considered a product by process limitation. Although Abouraddy et al. does not disclose the claimed welding, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed welding and given that Abouraddy et al. meets the requirements of the claimed color changing product, Abouraddy et al. clearly meet the requirements of present claims color changing product.
Regarding claim 13, the product further comprises a sensor configured to monitor a condition  and a controller configured to control a color changing operation of the color changing fiber in response to a change in the condition wherein the sensor includes at least one of a hazard sensor, a light sensor, a health sensor, an audio sensor or and activity sensor [0054]. Abouraddy et al. teach any number of a variety of sensors can be used, but are silent regarding the claimed specifics of the sensors. However, it would have been obvious to one of ordinary skill in the art to use any sensor to accomplish any number of tasks including those presently claimed given Abouraddy et al. teach a broad range of sensor applications. 
Regarding claim 14, a communications interface configured to facilitate communication with a user device to receive from the user device at least one of (i) an indication regarding a notification generated at the user device, (11) data available on the user device, or (ii1) a command provided by a user; and a controller configured to control a color-changing operation of the color- changing fiber based on the at least one of the indication, the data, or the command.
Regarding claim 15,  comprising a controller configured to control a color-changing operation of the color-changing fiber to provide a dynamic pattern along the portion of the color-changing product that changes with respect to time [0103]. Abouraddy et al. teaches the pattern may be manually activated or programmed to occur which includes the claimed without requiring a command from a user to change throughout the progression of the dynamic pattern. Abouraddy at 0089 teaches “In some embodiments, the shirt 440 is capable of selectively transitioning between a plurality of different patterns.” Which reads on the dynamic pattern appears to be moving or flashing. 
Regarding claim 16,  Abouraddy et al. teach communications interface configured to receive a wireless signal from a remote device. Abouraddy et al. teach the wireless signal synchronizes a color-changing operation of the color-changing product. Abouraddy et al. are silent regarding wherein the wireless signal synchronizes a color-changing operation of the color-changing product with other color-changing products within a designated range of the remote device. However, given Abouraddy et al. teach communications interface configured to receive a wireless signal from a remote device and the wireless signal synchronizes a color-changing operation of the color-changing product, it would have been obvious for one of ordinary skill in the art to use the wireless signal synchronizes a color-changing operation of the color-changing product with other color-changing products within a designated range of the remote device in order to create a larger lighting effect which is synchronized. 
Regarding claim 17, Abouraddy et al. teach a power source configured to selectively provide electrical current to the color-changing fiber to cause a color- change to the portion of the fabric.
Regarding claim 18, Abouraddy et al. teach a color changing product comprising a fabric comprising a plurality of color changing fibers with each of the color changing fibers including an electrically conductive core and a coating disposed around and along the electrically conductive core with the coating including a polymeric material having a color changing pigment. There is a connection bus disposed along at least a portion of the fabric that forms a weld between at least subset of electrically conductive cores of the plurality of color changing fibers including a first layer (the weld) manufactured from metallic material that electrically connect the subset of electrically conductive cores. Abouraddy et al. are silent regarding the claimed second layer. However, it would have been obvious to one of ordinary skill in the art to include a weld overlay as is known in the art to protect the weld from wear or corrosion. The product includes a power source configured to provide electrical current to the connection bus and thereby the subset of electrically conductive cores to cause a color change to the plurality of color changing fibers associated with the subset of electrically conductive cores. 
Regarding claim 19, the product further comprises a controller configured to selectively activate the power source in response to receiving an activation signal wherein the activation signals includes a sensor signal received by a signal wherein the sensor is a hazard sensor, health sensor, audio sensor, or activity sensor.
Regarding claim 20, Abouraddy et al. are silent regarding a color changing system comprises a plurality of color changing products. However, given Abouraddy et al. teach a color changing product comprising a fabric with at least a portion of the fabric including or arranged using at least one of a color changing fiber or a color changing yarn including the color changing fiber. The product includes a power source configured to provide electrical current to the connection bus and thereby the subset of electrically conductive cores to cause a color change to the plurality of color changing fibers associated with the subset of electrically conductive cores. The product includes a first wireless communication interface, a controller configured to selectively activate the power source based on a control signal received by the first wireless communications interface and a control system including a second communications interface configured to broadcast the control signal to the first communications interface to the color changing product. Further, the claimed centralized control system configured to be installed within an event space and in fact in any location would have been obvious to one of ordinary skill in the art given the teachings of Abouraddy et al. Given Abouraddy et al. teach the color changing product as set forth above, it would have been obvious to one of ordinary skill in the art to use the color changing product of Abouraddy et al. in a color changing system with a plurality of color changing products  throughout the even space in order to synchronize the products and create a larger lighting effect which his synchronized. 
Prior art not used in Rejection
It is noted that PG Pub. 2007/0195546 teaches a fiber with a color changing function with a core and outer layers. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Applicant argues Abouraddy et al. does not teach the reinforcement core having a diameter less than or equal to the conductive core. As set forth above, Abouraddy et al. does in fact teach the reinforcement core having a diameter less than or equal to the conductive core. Abouraddy et al. teach the second diameter is less than or equal to the first diameter in several ways: 1) Abouraddy et al. teach adjusting the size of the conductive cores and the reinforcing cores in order to affect the fiber properties. The reinforcing cores would have been obviously had a diameter less than the reinforcing cores based on the figures wherein the partial reinforcing core 20 does not fully envelop the conductive core 12 in Figure 5 and based upon the teachings of Abouraddy et al. to adjust the size of the reinforcing cores and conductive cores in order to affect fiber properties. 2) Abouraddy et al. teach the embodiments of Figures 1-7 can be combined and used together and teaches multiple cores 12, anyone of which can be construed at conductive core and anyone of the other can be construed as the reinforcing core which both would be the same size.
Claim 18 is rejected under 35 USC 112 as set forth above. 
Claim 20 is rejected under 35 USC 112 for introducing new matter as set forth above and also under Abouraddy et al. as being over Abouraddy et al. as the claimed centralized system used in an event space is obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789